EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Botos on February 10, 2022.
The application has been amended as follows: 
1. (currently amended). A reagent dispensing system comprising:
a control system comprising a processor and a memory;
a rotatably mounted central turntable positionable in response to commands received from the control system;
a plurality of carousels, rotatably mounted upon the rotatably mounted central turntable, each positionable in response to command received from the control system; 
a plurality of dispenser cartridges, mounted about a circumference of the plurality of carousels, wherein a mechanical actuation of a dispenser cartridge results in dispensing of a predetermined reagent contained within the actuated dispenser cartridge wherein the predetermined reagent is a disc and a disc reservoir is held in the dispenser cartridge and wherein the disc is dispensed via a vertical plunger wherein the vertical plunger is actuated by a rotating cam, wherein the rotating cam is responsive to a command received from the control system; and
the reagent dispensing system further comprising a plunger assembly housing the vertical plunger, wherein the plunger assembly is brought into proximity with a medium upon which the disc is to be dispensed prior to actuating the vertical plunger.

2.	(original) The reagent dispensing system of claim 1, further comprising a mechanical actuator adapted to actuate at least one of the plurality of dispenser cartridges from a command received from the control system.

3-6.  Canceled.  

7.	(original) The reagent dispensing system of claim 1, wherein the predetermined reagent is dispensed onto a surface of a testing medium.

8.	(original) The reagent dispensing system of claim 7, wherein the testing medium is contained in a plate.

9.	(original) The reagent dispensing system of claim 7, further comprising a proximity sensor, in communication with the control system and adapted to scan and measure the surface of the testing medium.



11.	(currently amended) The reagent dispensing system of claim [[3]] 1, wherein each disc reservoir the dispenser cartridge has a machine-readable identification label affixed to it, and further comprising at least one optical sensor in communication with the control system and adapted to read the machine-readable identification labels, wherein the memory of the control system contains information associating each machine-readable label with at least one of: (a) a type of reagent contained within the dispenser cartridge having the machine-readable label, or (b) an amount of reagent available within the labeled dispenser cartridge for dispensing. 

12.	(original) The reagent dispensing system claim 11 wherein the machine-readable identification label comprises a barcode, and wherein the at least one optical sensor is a barcode reader.

13.	(currently amended) The reagent dispensing system of claim 8, wherein the plate has a machine-readable identification label affixed to it, and further comprising at least one optical sensor in communication with the control system and adapted to read the machine-readable identification label, wherein the memory of the control system contains information associating the machine-readable identification label with at least one of: (a) a type of testing medium contained in the plate, (b) a type of reagent that has been dispensed onto the testing medium media, (c) a location upon the testing medium 

14.	(original) The reagent dispensing system claim 13 wherein the machine-readable identification label comprises a barcode, and wherein the at least one optical sensor is a barcode reader.

15.	(original) The reagent dispensing system of claim 1 wherein at least two of the carousels are mounted concentrically.

16.	(currently amended) A method for the automated dispensing of reagents in a system wherein the system comprises:
a control system comprising a processor and a memory;
a rotatably mounted central turntable positionable in response to commands received from the control system;
a plurality of carousels, rotatably mounted upon the rotatably mounted central turntable, each independently positionable in response to command received from the control system;
a plurality of dispenser cartridges, mounted about a circumference of each of the plurality of carousels, wherein a mechanical actuation of a dispenser cartridge results in dispensing a predetermined measure of a reagent contained within the actuated dispenser cartridge; and

wherein the predetermined measure of the reagent is a disc and a disc reservoir is held in each of the plurality of dispenser cartridges and wherein the disc is dispensed via a vertical plunger wherein the vertical plunger is actuated by a rotating cam, wherein the rotating cam is responsive to a command received from the control system; and
the reagent dispensing system further comprising a plunger assembly housing the vertical plunger;
the method comprising:
positioning the rotatably mounted central turntable so as to place a selected carousel in a position proximate to the at least one test medium;
rotating the selected carousel to position a selected dispenser cartridge in a position to dispense a predetermined measure of reagent on to the at least one test medium; and
actuating the vertical plunger of the selected dispenser cartridge using the rotating cam to dispense the predetermined measure of reagent on to the test medium wherein the plunger assembly is brought into proximity with a medium upon which the disc is to be dispensed prior to actuating the vertical plunger.

17.	Canceled.

18.	Canceled.

19.	Canceled. 


21.	(original) The method of claim 16 further comprising the step of:
assessing a surface of the testing medium with a proximity sensor.

22.	(original) The method of claim 16, wherein each dispenser cartridge has a machine-readable identification label associated therewith, and further comprising:
reading the machine-readable identification label with an optical sensor; and
accessing data associated with the read machine-readable identification label from the memory of the control system; wherein the accessed data is indicative of at least one of: (a) a type of reagent contained within the dispenser cartridge having the machine-readable identification label affixed thereto, or (b) an amount of reagent available within the dispenser cartridge having the machine-readable identification label affixed thereto.

23.	(currently amended) The method of claim [[19]]16, wherein the culture plate has a machine-readable identification label affixed to it, and further comprising:
reading said machine-readable identification label with an optical sensor; and
accessing data associated with the read label from the memory of the control system; wherein the accessed data is indicative of at least one of: (a) a type of test medium contained in the culture plate, (b) a type of reagent that has been dispensed onto the test medium, (c) a location upon the test medium at which reagents have been dispensed, (d) optionally, the type of additional reagents to be dispensed onto the test 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner believes the following references are the closest to the invention US 4,844,868 Rokugawa, US 4,478,095 to Bradley, and US 5,654,200 to Copeland.  However, none of these references singly or in combination teach or fairly suggest the invention as currently set forth in claims 1 and 16 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Kathryn Wright/Primary Examiner, Art Unit 1798